Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 1-20 directed to Species 2 figure 2-5 non-elected without traverse.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Schock et al (US PG Pub No. 2020/0200068) A system, comprising: a pre-chamber comprising a first passage fluidly coupled to an inlet passage and a second passage fluidly coupled to an exhaust passage, wherein an ignition device is configured to provide a spark directly into an interior volume of the pre-chamber,
However the prior art of record fails to show or adequately teach
 wherein fuel is not injected into the pre-chamber.

The prior art of record fails to show or adequately teach
An engine system, comprising: a fuel injector and a spark plug, wherein the spark plug is positioned to provide a spark directly to an interior volume of a pre-chamber, wherein the pre-chamber is fluidly coupled to a combustion chamber via a plurality of openings, an intake passage via a first passage, and an exhaust passage via a second passage, and wherein a first valve is arranged in the first passage and a second valve is arranged in the second passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE C JIN/Primary Examiner, Art Unit 3747